DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview
by Joshua Collins (Reg. No. 73,363) on 05/12/2022.

	IN THE CLAIMS
1.	(Currently Amended)	A method, comprising:	writing, by a device, n virtual resource block groups into an interleaving matrix data structure, wherein the n virtual resource block groups do not comprise a last virtual resource block group in a carrier bandwidth part; and	reading, by the device, the n virtual resource block groups from the interleaving matrix data structure, wherein the n virtual resource block groups are mapped to n physical resource block groups, wherein the last virtual resource block group in the carrier bandwidth part corresponds to a last physical resource block group in the carrier bandwidth part;	where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix data structure 
2. 	(Previously presented)	The method according to claim 1, wherein:	a quantity of physical resource blocks comprised in a first physical resource block group in the carrier bandwidth part is             
                L
                -
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                m
                o
                d
                 
                L
            
        , a second physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises              
                L
            
         physical resource blocks, and a quantity of physical resource blocks comprised in the last physical resource block group is             
                
                    
                        (
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                +
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
                )
                m
                o
                d
                 
                L
            
        ; and	the carrier bandwidth part comprises             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
            
         or             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
                +
                1
            
        physical resource block groups, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks,             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
         represents a location of a start physical resource block in the carrier bandwidth part, and in common resource blocks, and mod represents a modulo operation.
3. 	(Original)	The method according to claim 2, further comprising:	grouping the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks into the physical resource block groups; and 	numbering the physical resource block groups in an order of indexes of the common resource blocks.
4. 	(Previously presented)	The method according to claim 1, wherein	a quantity of virtual resource blocks comprised in a first virtual resource block group in the carrier bandwidth part is             
                L
                -
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                m
                o
                d
                 
                L
            
        , a second virtual resource block group to a penultimate virtual resource block group in the carrier bandwidth part each comprises             
                L
            
         virtual resource blocks, and a quantity of virtual resource blocks comprised in the last virtual resource block group is             
                (
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                +
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
                )
                m
                o
                d
                 
                L
            
        ; and	the carrier bandwidth part comprises             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
            
         or             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
                +
                1
            
         virtual resource block groups, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and corresponds to  virtual resource blocks,             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
         represents a location of the start physical resource block in the carrier bandwidth part and in common resource blocks, and mod represents a modulo operation.
5. 	(Previously presented)	The method according to claim 4, further comprising:	grouping the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks into the virtual resource block groups; and 	numbering the virtual resource block groups in an order of the indexes of the common resource blocks.
6. 	(Previously presented)	The method according to claim 1, wherein	a first physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises L physical resource blocks, a quantity of physical resource blocks in the last physical resource block group in the carrier bandwidth part is 
    PNG
    media_image1.png
    25
    136
    media_image1.png
    Greyscale
, and 
    PNG
    media_image2.png
    27
    27
    media_image2.png
    Greyscale
 means rounding down; and	the carrier bandwidth part comprises 
    PNG
    media_image3.png
    25
    67
    media_image3.png
    Greyscale
 physical resource block groups, 
    PNG
    media_image4.png
    24
    25
    media_image4.png
    Greyscale
 means rounding up, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks.
7. 	(Original)	The method according to claim 6, further comprising:	grouping the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks into the 
    PNG
    media_image3.png
    25
    67
    media_image3.png
    Greyscale
 physical resource block groups; and 	numbering the physical resource block groups in an order of indexes of the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks.
8. 	(Previously presented)	The method according to claim 1, wherein:	a first virtual resource block group to a penultimate virtual resource block group in the carrier bandwidth part each comprises L virtual resource blocks, and a quantity of virtual resource blocks in the last virtual resource block group in the carrier bandwidth part is 
    PNG
    media_image1.png
    25
    136
    media_image1.png
    Greyscale
; and	the carrier bandwidth part corresponds to 
    PNG
    media_image5.png
    25
    67
    media_image5.png
    Greyscale
 virtual resource block groups, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks.
9. 	(Original)	The method according to claim 8, further comprising:	grouping the virtual resource blocks into the virtual resource block groups; and 	numbering the virtual resource block groups in an order of indexes of the virtual resource blocks.
10.	(Currently Amended)	An apparatus, comprising:	a non-transitory memory storage comprising instructions; and	one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to:		write n virtual resource block groups into an interleaving matrix data structure, wherein the n virtual resource block groups do not comprise a last virtual resource block group in a carrier bandwidth part; and		read the n virtual resource block groups from the interleaving matrix data structure, wherein the n virtual resource block groups are mapped to n physical resource block groups, wherein the last virtual resource block group in the carrier bandwidth part corresponds to a last physical resource block group in the carrier bandwidth part;	where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix data structure 
11. 	(Previously presented)	The apparatus according to claim 10, wherein:	a quantity of physical resource blocks comprised in a first physical resource block group in the carrier bandwidth part is             
                L
                -
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                m
                o
                d
                 
                L
            
        , a second physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises             
                L
            
         physical resource blocks, and a quantity of physical resource blocks comprised in the last physical resource block group is             
                (
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                +
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
                )
                m
                o
                d
                 
                L
            
        ; and	the carrier bandwidth part comprises             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
            
         or             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
                +
                1
            
         physical resource block groups, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks,             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
         represents a location of a start physical resource block in the carrier bandwidth part and in common resource blocks, and mod represents a modulo operation.
12. 	(Original)	The apparatus according to claim 11, wherein the instructions comprise further instructions to:	group the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
                 
            
        physical resource blocks into the physical resource block groups; and 	number the physical resource block groups in an order of indexes of the common resource blocks.
13. 	(Previously presented)	The apparatus according to claim 10, wherein:	a quantity of virtual resource blocks comprised in a first virtual resource block group in the carrier bandwidth part is             
                L
                -
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                m
                o
                d
                 
                L
            
        , a second physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises             
                L
            
         virtual resource blocks, and a quantity of virtual resource blocks comprised in the last virtual resource block group is             
                (
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
                +
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
                )
                m
                o
                d
                 
                L
            
        ; and	the carrier bandwidth part comprises             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
            
         or             
                
                    
                        
                            
                                N
                            
                            
                                B
                                W
                                P
                            
                            
                                s
                                i
                                z
                                e
                            
                        
                        /
                        L
                    
                
                +
                1
            
         virtual resource block groups, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks,             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
         represents a location of the start physical resource block in the carrier bandwidth part and in common resource blocks, and mod represents a modulo operation.
14. 	(Previously presented)	The apparatus according to claim 13, wherein the instructions include further instructions to:	group the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks into the virtual resource block groups; and 	number the virtual resource block groups in an order of the indexes of the common resource blocks.
15. 	(Previously presented)	The apparatus according to claim 10, wherein	a first physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises L physical resource blocks, a quantity of physical resource blocks in the last physical resource block group is 
    PNG
    media_image1.png
    25
    136
    media_image1.png
    Greyscale
, and 
    PNG
    media_image6.png
    27
    27
    media_image6.png
    Greyscale
 means rounding down; and	the carrier bandwidth part comprises 
    PNG
    media_image3.png
    25
    67
    media_image3.png
    Greyscale
 physical resource block groups, 
    PNG
    media_image4.png
    24
    25
    media_image4.png
    Greyscale
 means rounding up, the carrier bandwidth part comprises             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks.
16. 	(Previously presented)	The apparatus according to claim 10, wherein the instructions comprise further instructions to:	group             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks into the physical resource block groups; and 	number the physical resource block groups in an order of indexes of the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks.
17. 	(Currently Amended)	The apparatus according to claim 10, wherein:	a first virtual resource block group to a penultimate virtual resource block group in the carrier bandwidth part each comprises L virtual resource blocks, and a quantity of virtual resource blocks in the last virtual resource block group is 
    PNG
    media_image1.png
    25
    136
    media_image1.png
    Greyscale
; and	the carrier bandwidth part corresponds to 
    PNG
    media_image3.png
    25
    67
    media_image3.png
    Greyscale
 virtual resource block groups, the carrier bandwidth part comprises [[the]]             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         physical resource blocks, and the carrier bandwidth part corresponds to [[the]]             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks.
18. 	(Original)	The apparatus according to claim 17, wherein the instructions comprise further instructions to:	group the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks; and 	number the virtual resource block groups in an order of indexes of the             
                
                    
                        N
                    
                    
                        B
                        W
                        P
                    
                    
                        s
                        i
                        z
                        e
                    
                
            
         virtual resource blocks.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method comprising writing n virtual resource block groups into an interleaving matrix data structure, wherein the n virtual resource block groups do not comprise a last virtual resource block group in a carrier bandwidth part; and reading the n virtual resource block groups from the interleaving matrix data structure, wherein the n virtual resource block groups are mapped to n physical resource block groups, wherein the last virtual resource block group in the carrier bandwidth part corresponds to a last physical resource block group in the carrier bandwidth part; where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix data structure.
Applicant’s independent claim 1 recites, inter alia, “where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix data structure”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claim 10 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-18 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 04/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2020/0120680) teaches resource allocation-related signaling method in wireless communication system.
Choi et al. (US 2020/0021410) teaches method for transmitting and receiving reference signals in wireless communication system.
Parkvall et al. (US 2019/0260548) teaches method of resource allocation signaling.
Ranta-aho et al. (US 2019/0159182) teaches determination of resource block groups in a bandwidth part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413